MEMORANDUM **
Jaime Luis Pinto-Bello, a native and citizen of Panama, petitions for review of the Board of Immigration Appeals’ decision dismissing his appeal from an immigration judge’s denial of his application for asylum. We have jurisdiction under 8 U.S.C. § 1252. We deny the petition.
The record does not compel the conclusion that changed or extraordinary circumstances excused the untimely filing of Pinto-Bello’s asylum application. See 8 C.F.R. § 1208.4(a)(4), (5); Ramadan v. Gonzales, 479 F.3d 646, 656-58 (9th Cir.2007) (per curiam). Accordingly, Pinto-Bello’s asylum claim fails.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.